*961OPINION.
Murdock:
The Revenue Act of 1934 in section 25 (b) (1) allows a single person an exemption of $1,000, but allows “a head of a family” an exemption of $2,500. The term “head of a family” is not defined in the statute, but it is defined in article 25-4 of Regulations 86 as “an individual who actually supports and maintains in one household one or more individuals who are closely connected with him by blood relationship, relationship by marriage, or by adoption, and whose right to exercise family control and provide for these dependent individuals is based upon some moral or legal obligation.” This petitioner actually supported and maintained in one household his two minor children and his former wife. He had a right to provide for these dependent individuals which was based not only upon a moral but also upon a legal obligation. The only possible question that could be raised in regard to his claim to the exemption is whether he had a right to exercise family control. The decree of divorce gave the care, custody, and control of the children to the wife, but the evidence shows that the divorce proceeding was a friendly one in which the parties agreed to let the wife have custody of the children as the only practical solution. The evidence further shows as a matter of fact that the petitioner has exercised family control and his wife has recognized his right to do so. The regulations only require that the taxpayer have a right to exercise family control and they do not require that he have the exclusive right. The petitioner comes within the definition of a head of a family as set forth in the regulations. He was entitled to a personal exemption of $2,500 as provided in section 25 (b) (1). Cf. F. Hunt Lowry, 11 B. T. A. 409; Meier S. Block, 37 B. T. A. 945.

Decision will Toe entered under Rule 50.